Citation Nr: 1645876	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  11-15 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1972 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which declined to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD).  The Veteran subsequently appealed such denial to the Board.

In August 2013, the Board reopened the claim, expanded the issue to entitlement to service connection for an acquired psychiatric disorder, and remanded the matter for further development.  The case now returns to the Board for further appellate review.  

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In this case, the Veteran contends that he has an acquired psychiatric disorder, to include PTSD, due to an in-service stressor of driving a truck down a mountain, which overturned and rolled 100 feet down the side of the mountain in Korea in 1974.

The Veteran was examined in regard to this claim by the VA in November 2010.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD, but diagnosed intermittent explosive disorder and depressive disorder, not otherwise specified.  However, the examiner did not offer an etiological opinion regarding the Veteran's diagnoses.  As a result, the Board remanded the claim for a new examination in August 2013.

Pursuant to the remand, the Veteran was afforded another VA examination in September 2015, at which time PTSD, major depressive disorder, recurrent, severe with psychotic features, and cocaine use disorder were diagnosed.  As to the etiology of such disorders, the examiner opined:

[t]here was no document available in VBMS stating that the RO had confirmed or denied that the truck accident occurred.  Therefore, the following diagnoses assume that the accident occurred and there was nothing indicated during the evaluation that the accident did not happen.  PTSD is at least as likely as not the result of a truck accident while in service.  The diagnosis of Major Depressive Disorder, Recurrent, Severe with Psychotic Features is at least as likely as not due to the truck accident.  The diagnosis of Cocaine Use Disorder is at least as likely as not secondary to PTSD and depression and described as self-medication.  VA treatment records from 2010 through 2015 support these opinions.

However, the Board finds this opinion is insufficient to decide the Veteran's claim.  First, the diagnosis of PTSD is based on an uncorroborated stressor.  Additionally, while the examiner relates the Veteran's major depressive disorder to service, and his cocaine use disorder as secondary to his acquired psychiatric disorders, he does not provide a rationale for such opinion other than a cursory statement that the Veteran's VA treatment records support such a finding.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  Moreover, it appears that the examiner relied on an inaccurate history in offering such opinion.  In this regard, the examiner considered the Veteran's statements that, after the alleged truck accident, he became uncontrollably angry and threatened fellow soldiers.  He indicated that he felt he was kicked out of the Army for such actions.  The examiner further noted that, in the 2010 VA examination, the Veteran reported that, within 24 hours of the accident, he was disobeying orders and received four Article 15's in six months for insubordination and getting into fights.  He also indicated that he was accused of "drug running," but not convicted.  However, such reported history is not supported by the Veteran's service personnel records.  In this regard, there is no indication that he was separated from the Army as a result of any reason other than he had served his term.  Additionally, such reflect only a single Article 15 for possession of marijuana in December 1973, prior to the alleged truck accident.

Furthermore, with regard to the September 2015 PTSD diagnosis, service connection for PTSD requires credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  To date, no supporting evidence of the Veteran's self-reported truck accident has been found, including in reviews of his complete service treatment and personnel records.  An August 2009 search of the Defense Personnel Records Image Retrieval System was unable to locate unit records submitted by the Veteran's Battalion for the relevant time period and also did not find record of such an accident in 1974 in the US Army Combat Readiness/Safety Center's ground incidents database.  As noted in the August 2015 remand, the RO found in a February 2009 memorandum that the Veteran had not provided sufficient information to corroborate his claimed stressor through the Joint Services Records Research Center (JSRRC) or National Archives and Records Administration (NARA).  In accordance with the remand directives, the AOJ requested that the Veteran provide additional information regarding his claimed stressor in May 2015.  The Veteran did not respond to this request, but as remand is otherwise required, the AOJ should afford the Veteran another opportunity to submit such additional information to allow for further attempts to verify the alleged stressor.  

The Board also notes that the September 2015 examiner evaluated the Veteran pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  In this regard, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in June 2011 and, therefore, this claim is governed by the DSM-IV.  Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, remand is warranted for an addendum opinion from the September 2015 examiner in which the DSM-IV criteria is utilized.

Finally, the Board's August 2013 remand directed the AOJ to associate specific additional VA treatment records with the claims file.  If these records could not be obtained after reasonable efforts were made, the AOJ was to issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile and to document as such in the claims file.  The Veteran was also to be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Pursuant to the remand, the AOJ requested these records in May 2015.  Subsequently, most of these VA treatment records were located and associated with the record.  However, VA treatment records from the mid-1990s, August 2007 to December 2007, and August 2010 were not found.  A remand is necessary so that the Veteran may be notified of the attempts made to obtain these records and why further attempts would be futile, and to allow the Veteran the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide additional information regarding his claimed stressor.  If sufficient information is provided by the Veteran, the AOJ should again attempt to verify whether the stressor occurred.  If the AOJ finds that insufficient information has been provided, such should be noted in the record.

2.  The Veteran must be notified of the failure to locate additional VA treatment records from the 1990s, August 2007 to December 2007, and August 2010 pertaining to his treatment for an acquired psychiatric disorder, what attempts were made to obtain them, and why further attempts would be futile, and be afforded an opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above development, return the record to the VA examiner who conducted the September 2015 examination.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  If the September 2015 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

In this regard, the AOJ should specifically include documentation as to whether the Veteran's claimed stressor involving a truck accident has been verified.  The examiner is advised that, if the AOJ has not specifically documented that the Veteran's stressor has been verified, he or she should assume that it has NOT been verified.

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the DSM-IV (rather than the DSM-5) criteria. 

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD under DSM-IV and whether such diagnosis is the result of a verified in-service stressor.  In this regard, the examiner should consult the record in order to determine whether the Veteran's claimed stressor involving a truck accident has been verified by the AOJ.  Again, if the AOJ has not specifically documented that the Veteran's stressor has been verified, he or she should assume that it has NOT been verified.  The examiner is NOT asked to provide a speculative opinion on an unverified stressor.

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any such disorder is related to the Veteran's military service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  A detailed rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for an acquired psychiatric disorder should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A.  JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


